Exhibit 10.1

ATLAS ENERGY RESOURCES

LONG-TERM INCENTIVE PLAN

 

SECTION 1: PURPOSE OF THE PLAN.

The Atlas Energy Resources Long-Term Incentive Plan (the “Plan”) is intended to
promote the interests of Atlas Energy Resources, LLC, a Delaware limited
liability company (the “Company”), by providing to its officers, directors,
employees, consultants and joint venture partners and to directors, employees
and consultants of the Manager and its Affiliates (as defined below) who perform
services to the Company and its Affiliates incentive awards for superior
performance that are based on Units (as defined below). It is also contemplated
that the Plan will enhance the ability of the Company and its Affiliates to
attract and retain the services of individuals who are essential for the growth
and profitability of the Company and to encourage them to devote their best
efforts to advancing the business of the Company and its Affiliates.

 

SECTION 2: DEFINITIONS.

As used in the Plan, the following terms shall have the meanings set forth
below:

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Award” means an Option, Phantom Unit, Restricted Unit or Unit Grant granted
under the Plan, and shall include any tandem DERs granted with respect to a
Phantom Unit.

“Board” means the Board of Directors of the Company.

“Change in Control” means the occurrence of any of the following:

(1) the Manager, or an Affiliate of the Parent, ceases to be the external
manager of the Company;

(2) the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), in a single transaction or in a related series of transactions,
by way of merger, consolidation or other business combination or purchase of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act,
or any successor provision) of 50% or more of the combined voting power of the
Company’s then outstanding securities eligible to vote for the election of the
Board; provided, however, that the event described in this paragraph (2) shall
not be deemed to be a change in control by virtue of any of the following
acquisitions (A) by any Person that is part of a controlled group or under
common control with the Company or the Parent; (ii) any employee benefit plan
(or related trust)



--------------------------------------------------------------------------------

sponsored or maintained by the Company or by any entity controlled by the
Company or the Parent; or (iii) any Person controlled by any executive officer
(as defined by Rule 16a-1(f) of the Exchange Act) of the Company, the Manager or
the Parent. For purposes of this definition, “controlled by” shall mean
possessing, directly or indirectly, the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities, by contract or otherwise;

(3) the sale, lease or transfer, in one or a series of related transactions, of
all or substantially all of the assets of the Company, taken as a whole, to any
Person other than an Affiliate; or

(4) during any period of 24 consecutive months, individuals who at the beginning
of such period constituted the Board (including for this purpose any new
director whose election or nomination for election or appointment was approved
by a vote of at least 2/3 of the directors then still in office who were
directors at the beginning of such period) cease for any reason to constitute at
least a majority of the Board or, if both Edward E. Cohen and Jonathan Z. Cohen
cease to be directors of the Company.

Notwithstanding the foregoing, with respect to any Award that is subject to
Section 409A of the Code, Change in Control shall mean a “change of control
event,” as defined in the regulations and guidance issued under Section 409A of
the Code.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto.

“Committee” means the Board or such committee of the Board or the board or
committee of an Affiliate of the Company appointed by the Board to administer
the Plan; provided, however, that with respect to Awards to a Participant
subject to Section 16 of the Exchange Act, the Committee shall be composed of
non-employee members of the Board or the board of an Affaliate.

“DER” means a right, granted in tandem with a specific Phantom Unit, to receive
an amount in cash equal to, and at the same time as, the cash distributions made
by the Company with respect to a Unit during the period such Phantom Unit is
outstanding.

“Disability” means an illness or injury that lasts at least 6 months, is
expected to be permanent and renders the Participant unable to substantially
carry out his or her duties to the Company or any of its Affiliates, as
determined by the Committee.

“Employee” means any officer, employee, consultant of the Company or a director,
employee or consultant of the Manager or any of its Affiliates who perform
services for the Company.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Fair Market Value” means the closing sales price of a Unit on the applicable
date (or if there is no trading in the Units on such date, the closing sales
price on the last date Units were traded). In the event Units are not publicly
traded at the time a determination of fair market value is required to be made
hereunder, the determination of fair market value shall be made in good faith by
the Committee through any reasonable valuation method permitted under the Code.

 

-2-



--------------------------------------------------------------------------------

“Manager” means Atlas Energy Management, Inc., a Delaware corporation, the
external manager of the Company.

“Non-employee Director” means a member of the Board of the Company that is not
an Employee.

“Option” means an option to purchase Units granted under the Plan.

“Parent” means Atlas America, Inc., a Delaware corporation.

“Participant” means any Employee or Non-employee Director granted an Award under
the Plan.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

“Phantom Unit” means a phantom (notional) unit granted under the Plan which upon
vesting entitles the Participant to receive a Unit or its then Fair Market Value
in cash, as determined by the Committee.

“Restricted Period” means the period established by the Committee with respect
to an Award during which the Award remains subject to forfeiture or is not
exercisable by the Participant.

“Restricted Unit” means a Unit granted under the Plan that is subject to a
Restricted Period.

“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act, or
any successor rule or regulation thereto as in effect from time to time.

“SEC” means the Securities and Exchange Commission, or any successor thereto.

“Securities Act” means the Securities Act of 1933, as amended.

“Unit” means a common unit of the Company.

“Unit Grant” means an Award that is not subject to a Restricted Period.

 

SECTION 3: ADMINISTRATION.

The Plan shall be administered by the Committee. A majority of the Committee
shall constitute a quorum, and the acts of a majority of the members of the
Committee who are present at any meeting thereof at which a quorum is present,
or acts unanimously approved by the members of the Committee in writing, shall
be the acts of the Committee. Subject to the following and any applicable law,
the Committee, in its sole discretion, may delegate any or all of its powers and
duties under the Plan, including the power to grant Awards under the Plan, to
the Chief Executive Officer of the Company, subject to such limitations on such
delegated powers and duties as the Committee may impose, if any; provided,
however, that such delegation shall not limit the Chief Executive Officer’s
right to receive Awards under the Plan. Notwithstanding the foregoing, the Chief
Executive Officer may not grant Awards to, or take any action with respect

 

-3-



--------------------------------------------------------------------------------

to any Award previously granted to, himself or a Person who is an Employee or
Non-employee Director subject to Rule 16b-3. Subject to the terms of the Plan
and applicable law, and in addition to other express powers and authorizations
conferred on the Committee by the Plan, the Committee shall have full power and
authority to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the terms and conditions
of any Award; (iv) determine whether, to what extent, and under what
circumstances Awards may be settled, exercised, canceled, or forfeited;
(v) interpret and administer the Plan and any instrument or agreement relating
to an Award made under the Plan; (vi) establish, amend, suspend, or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; and (vii) make any other determination
and take any other action that the Committee deems necessary or desirable for
the administration of the Plan. Unless otherwise expressly provided in the Plan,
all designations, determinations, interpretations, and other decisions under or
with respect to the Plan or any Award shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive, and binding
upon all Persons, including the Company, any Affiliate, any Participant, and any
beneficiary of any Award.

 

SECTION 4: UNITS.

(a) Units Available. Subject to adjustment as provided in Section 4(c), the
number of Units with respect to which Phantom Units, Restricted Units, Unit
Grants and Options may be granted under the Plan is 3,742,000. If any Option,
Phantom Unit or Restricted Unit is forfeited or otherwise terminates or is
canceled or paid without the delivery of Units, then the Units covered by such
Award, to the extent of such forfeiture, termination, payment or cancellation,
shall again be Units with respect to which Awards may be granted.

(b) Sources of Units Deliverable under Awards. Any Units delivered pursuant to
an Award shall consist, in whole or in part, of Units newly issued by the
Company, Units acquired in the open market or from any Affiliate of the Company,
or any other Person, or any combination of the foregoing, as determined by the
Committee in its discretion.

(c) Adjustments. In the event that the Committee determines that any
distribution (whether in the form of cash, Units, other securities or other
property), recapitalization, split, reverse split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of Units
or other securities of the Company, issuance of warrants or other rights to
purchase Units or other securities of the Company, or other similar transaction
or event affects the Units such that an adjustment is appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Committee shall, in such manner as
it may deem equitable, adjust any or all of (i) the number and type of Units (or
other securities or property) with respect to which Awards may be granted,
(ii) the number and type of Units (or other securities or property) subject to
outstanding Awards, and (iii) the grant or exercise price with respect to any
Award [or, if deemed appropriate, make provision for a cash payment to the
holder of an outstanding Award]; provided, that the number of Units subject to
any Award shall always be a whole number.

 

-4-



--------------------------------------------------------------------------------

SECTION 5: ELIGIBILITY.

Any Employee or Non-employee Director shall be eligible to be designated a
Participant and receive an Award under the Plan.

 

SECTION 6: AWARDS.

(a) Options. The Committee shall have the authority to determine the Employees
and Non-employee Directors to whom Options shall be granted, the number of Units
to be covered by each Option, the exercise price therefor, the Restricted Period
and the conditions and limitations applicable to the exercise of the Option, as
the Committee shall determine, that are not inconsistent with the provisions of
the Plan.

(i) Exercise Price. The exercise price per Unit purchasable under an Option
shall be determined by the Committee at the time the Option is granted and may
not be less than its Fair Market Value as of the date of grant.

(ii) Time and Method of Exercise. The Committee shall determine the Restricted
Period and the method or methods by which payment of the exercise price may be
made or deemed to have been made, which may include, without limitation, cash,
check acceptable to the Committee, a “cashless-broker” exercise through
procedures approved by the Committee, or any combination thereof, or if
permitted by the Committee, by delivering Units owned by the Participant and
having a Fair Market Value on the exercise date equal to the relevant exercise
price. Units used to exercise an Option shall have been held by the Participant
for the requisite period of time to avoid adverse accounting consequences to the
Company with respect to the Option.

(b) Phantom Units. The Committee shall have the authority to determine the
Employees and Non-employee Directors to whom Phantom Units shall be granted, the
number of Phantom Units to be granted to each such Participant, the Restricted
Period, the conditions under which the Phantom Units may become vested or
forfeited, whether DERs are granted with respect to a Phantom Unit and such
other terms and conditions, as the Committee may determine, that are not
inconsistent with the provisions of the Plan.

(c) Restricted Units and Unit Grants. The Committee shall have the authority to
determine the Employees and Non-employee Directors to whom Restricted Units and
Unit Grants shall be granted, the number of Restricted Units and/or Unit Grants
to be granted to each such Participant, the Restricted Period, the conditions
under which the Restricted Units may become vested or forfeited, and such other
terms and conditions as the Committee may establish with respect to such Awards.

(d) General.

(i) Forfeiture. Except as otherwise provided in the terms of the Award, upon
termination of a Participant’s employment with the Company or its Affiliates or
membership on the Board during the applicable Restricted Period, all Options,
unvested Phantom Units and unvested Restricted Units shall be forfeited

 

-5-



--------------------------------------------------------------------------------

by the Participant; provided, however, that if the reason for the termination is
the Participant’s death, or Disability, all Options awarded to the Participant
shall become exercisable and all Phantom Units and Restricted Units shall vest
automatically. The Committee may, in its discretion, waive in whole or in part
any forfeiture.

(ii) Awards May Be Granted Separately or Together. Awards may, in the discretion
of the Committee, be granted either alone or in addition to, in tandem with, or
in substitution for any other Award granted under the Plan or any award granted
under any other plan of the Company or any Affiliate.

(iii) Limits on Transfer of Awards.

A. Except as provided in (C) below, each Award shall be exercisable only by the
Participant during the Participant’s lifetime, or by the person to whom the
Participant’s rights shall pass by will or the laws of descent and distribution.

B. Except as provided in (C) below, no Award and no right under any such Award
may be assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by a Participant and any such purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance shall be void and
unenforceable against the Company or any Affiliate thereof.

C. To the extent specifically provided by the Committee with respect to an Award
grant, an Award may be transferred by a Participant without consideration to
immediate family members or related family trusts, limited partnerships or
similar entities or on such terms and conditions as the Committee may from time
to time establish. In addition, Awards may be transferred by will and the laws
of descent and distribution.

(iv) Unit Certificates. All certificates for Units or other securities of the
Company delivered under the Plan pursuant to any Award or the exercise thereof
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the Plan or the rules, regulations, and other
requirements of the SEC, any stock exchange upon which such Units or other
securities are then listed, and any applicable federal or state laws, and the
Committee may cause a legend or legends to be put on any such certificates to
make appropriate reference to such restrictions.

(v) Delivery of Units or Other Securities and Payment by Participant of
Consideration. Notwithstanding anything in the Plan or any grant agreement to
the contrary, delivery of Units pursuant to the exercise or vesting of an Award
may be deferred for any period during which, in the good faith determination of
the Committee, the Company is not reasonably able to obtain or issue Units

 

-6-



--------------------------------------------------------------------------------

pursuant to such Award without violating the rules or regulations of any
applicable law or securities exchange. No Units or other securities shall be
delivered pursuant to any Award until payment in full of any amount required to
be paid pursuant to the Plan or the applicable Award grant agreement (including,
without limitation, any exercise price or tax withholding) is received by the
Company.

(vi) Rule 16b-3. It is intended that the Plan and any Award made to a
Participant subject to Section 16 of the Exchange Act meet all of the
requirements of Rule 16b-3. If any provision of the Plan or any such Award would
disqualify the Plan or such Award under, or would otherwise not comply with Rule
16b-3, such provision or Award shall be construed or deemed amended to conform
to Rule 16b-3.

(vii) Status of Original Issue Units. The Company intends, but shall not be
obligated, to register for sale under the Securities Act the Units acquirable
pursuant to Awards, and to keep such registration effective throughout the
period that any Awards are in effect. In the absence of such effective
registration or an available exemption from registration under the Securities
Act, delivery of Units acquirable pursuant to Awards shall be delayed until
registration of such Units is effective or an exemption from registration under
the Securities Act is available. In the event exemption from registration under
the Securities Act is available, a Participant (or a Participant’s estate or
personal representative in the event of the Participant’s death or incapacity),
if requested by the Company to do so, will execute and deliver to the Company in
writing an agreement containing such provisions as the Company may require to
assure compliance with applicable securities laws. No sale or disposition of
Units acquired pursuant to an Award by a Participant shall be made in the
absence of an effective registration statement under the Securities Act with
respect to such Units unless an opinion of counsel satisfactory to the Company
that such sale or disposition will not constitute a violation of the Securities
Act or any other applicable securities laws is first obtained.

(viii) Change in Control. Upon a Change in Control, all Awards that are not
subject to Section 409A of the Code shall automatically vest and become payable
or exercisable, as the case may be, in full. In this regard, all Restricted
Periods shall terminate and all performance criteria, if any, shall be deemed to
have been achieved at the maximum level. To the extent an Option is not
exercised upon a Change in Control, the Committee may, in its discretion, cancel
such Award without payment or provide for a replacement grant with respect to
such property and on such terms as it deems appropriate. With respect to an
Award subject to section 409A of the Code, such Award shall be paid out on the
Change in Control if the Change in Control complies with section 409A of the
Code; otherwise the Award will remain outstanding and be distributed in
accordance with its terms.

 

-7-



--------------------------------------------------------------------------------

SECTION 7: AMENDMENT AND TERMINATION.

Except to the extent prohibited by applicable law:

(a) Amendments to the Plan. Except as required by the rules of the principal
securities exchange on which the Units are traded and subject to Section 7(b)
below, the Board or the Committee may amend, alter, suspend, discontinue, or
terminate the Plan in any manner without the consent of any member, Participant,
other holder or beneficiary of an Award, or other Person.

(b) Amendments to Awards. Subject to Section 7(a), the Committee may waive any
conditions or rights under, amend any terms of, or alter any Award theretofore
granted, provided no change, other than pursuant to Section 7(c) or 8(f), in any
Award shall materially reduce the benefit to a Participant without the consent
of such Participant, except if such amendment is required to comply with the
requirements of section 409A of the Code.

(c) Adjustment of Awards upon the Occurrence of Certain Unusual or Nonrecurring
Events. The Committee is hereby authorized to make adjustments in the terms and
conditions of, and the criteria included in, Awards in recognition of unusual or
nonrecurring events (including, without limitation, the events described in
Section 4(c) of the Plan) affecting the Company or the financial statements of
the Company, or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.

 

SECTION 8: GENERAL PROVISIONS.

(a) No Rights to Award. No Person shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants. The terms and conditions of Awards need not be the same with
respect to each Participant.

(b) Withholding. The Company or any Affiliate is authorized to withhold from any
Award, from any payment due or transfer made under any Award or from any
compensation or other amount owing to a Participant the amount of any applicable
taxes payable in respect of the grant of an Award, its exercise, the lapse of
restrictions thereon, or any payment or transfer under an Award or under the
Plan and to take such other action as may be necessary in the opinion of the
Company or Affiliate to satisfy its withholding obligations for the payment of
such taxes. Without limiting the foregoing, if the Committee so permits, a
Participant may elect to satisfy the Company’s tax withholding obligation with
respect to Awards paid in Units by having Units withheld, at the time such
Awards become taxable, up to an amount that does not exceed the minimum
applicable withholding tax rate for federal (including FICA), state and local
tax liabilities. The election must be in a form and manner prescribed by the
Committee.

 

-8-



--------------------------------------------------------------------------------

(c) No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained in the employ of the Company or
any Affiliate or to remain on the Board. Further, the Company or an Affiliate
may at any time dismiss a Participant from employment, free from any liability
or any claim under the Plan, unless otherwise expressly provided in the Plan or
in any Award agreement.

(d) Governing Law. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan shall be determined in accordance
with the laws of the State of Delaware and applicable federal law.

(e) Severability. If any provision of the Plan or any Award is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Award, or would disqualify the Plan or any Award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

(f) Other Laws. The Committee may refuse to issue or transfer any Units or other
consideration under an Award if, in its sole discretion, it determines that the
issuance or transfer or such Units or such other consideration might violate any
applicable law or regulation, the rules of the principal securities exchange on
which the Units are then traded, or entitle the Company or an Affiliate to
recover the same under Section 16(b) of the Exchange Act, and any payment
tendered to the Company by a Participant, other holder or beneficiary in
connection with the exercise of such Award shall be promptly refunded to the
relevant Participant, holder or beneficiary. It is the intent of the Company
that, to the extent applicable, Awards made under the Plan comply with the
requirements of section 409A of the Code and the regulations thereunder. To the
extent that any legal requirement as set forth in the Plan ceases to be required
under applicable law, the Committee may determine that such Plan provision shall
cease to apply. The Committee may revoke any Award if it is contrary to law or
modify an Award or the Plan to bring an Award or the Plan into compliance with
any applicable law or regulation. The Committee may, in its sole discretion,
agree to limit its authority under this Section 8(f).

(g) No Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any participating Affiliate and a
Participant or any other Person.

(h) No Fractional Units. No fractional Units shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash, other securities, or other property shall be paid or transferred in lieu
of any fractional Units or whether such fractional Units or any rights thereto
shall be canceled, terminated, or otherwise eliminated.

 

-9-



--------------------------------------------------------------------------------

(i) Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

(j) Facility Payment. Any amounts payable hereunder to any Person under legal
disability or who, in the judgment of the Committee, is unable to properly
manage his financial affairs, may be paid to the legal representative of such
Person, or may be applied for the benefit of such Person in any manner which the
Committee may select, and the Company shall be relieved of any further liability
for payment of such amounts.

 

SECTION 9: TERM OF THE PLAN.

The Plan shall be effective on the date of its approval by the Unit holders and
shall continue until the date terminated by the Board or Units are no longer
available for the grant of Awards under the Plan, whichever occurs first.
However, unless otherwise expressly provided in the Plan or in an applicable
Award agreement, any Award granted prior to such termination, and the authority
of the Board or the Committee to amend, alter, adjust, suspend, discontinue, or
terminate any such Award or to waive any conditions or rights under such Award,
shall extend beyond such termination date.

 

-10-